NO. 12-21-00121-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

LONGVIEW EDUCATORS                              §      APPEAL FROM THE
ASSOCIATION AND THE TEXAS
STATE TEACHERS ASSOCIATION,
APPELLANTS

V.

THE LONGVIEW INDEPENDENT                        §      COUNTY COURT AT LAW NO. 2
SCHOOL DISTRICT BOARD OF
TRUSTEES, IN THEIR OFFICIAL
CAPACITY: VIRGINIA NORTHCUTT,
SHANDREKA BAUER, AVA WELGE,
DR. CHRIS MACK, MICHAEL TUBB,
AND DR. TROY SIMMONS,
APPELLEES                                       §      GREGG COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
         On July 29, 2021, the Clerk of this Court notified Appellants, Longview Educators
Association and the Texas State Teachers Association, that the filing fee in this appeal is due.
Appellants were informed that failure to remit the filing fee on or before August 9, would result
in the Court’s taking appropriate action, including dismissal of the case without further notice.
See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee passed, and Appellants have not
responded to this Court’s notice, paid the filing fee, or otherwise shown that they are excused
from paying the fee.
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed. 1
See TEX. R. APP. P. 42.3(c).
Opinion delivered August 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             We also note that Appellants have not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 18, 2021


                                         NO. 12-21-00121-CV


               LONGVIEW EDUCATORS ASSOCIATION AND
              THE TEXAS STATE TEACHERS ASSOCIATION,
                              Appellants
                                 V.
 THE LONGVIEW INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES, IN
  THEIR OFFICIAL CAPACITY: VIRGINIA NORTHCUTT, SHANDREKA BAUER,
  AVA WELGE, DR. CHRIS MACK, MICHAEL TUBB, AND DR. TROY SIMMONS,
                              Appellees


                            Appeal from the County Court at Law No. 2
                       of Gregg County, Texas (Tr.Ct.No. 2020-231-CCL2)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.